Citation Nr: 1207961	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial disability rating for ischemic heart disease, in excess of 10 percent from November 12, 2003; in excess of 60 percent from April 7, 2005; in excess of 100 percent from May 4, 2005; in excess of 10 percent from September 1, 2005; and in excess of 30 percent from August 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran (Appellant), Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2004 and March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2003, the Veteran submitted the current claim for an increased rating in excess of 30 percent for the service-connected acquired psychiatric disorder.  In the November 2004 rating decision on appeal, the Boston RO granted a 50 percent disability rating for an acquired psychiatric disorder from November 12, 2003, the date of receipt of the increased rating claim.  Although the RO granted an increased disability rating of 50 percent for an acquired psychiatric disorder for the entire increased rating period, inasmuch as higher ratings are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2006, the Veteran submitted a claim for TDIU.  In a March 2007 rating decision on appeal, the Boston RO denied a TDIU. The Veteran also timely appealed this issue. 

In January 2012, a Board videoconference hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The issue of a higher initial disability rating for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's acquired psychiatric disorder has been characterized by anxiety, depression, frequent panic attacks, social avoidance, passive suicidal ideation, nightmares, hypervigilance, frequent outbursts of anger, impaired concentration, insomnia, impaired impulse control, and feelings of detachment from others.

2.  For the entire increased rating period, the Veteran's acquired psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  For the rating period from February 1, 2007, the Veteran has been unable to maintain substantially gainful employment as a result of service-connected disabilities.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9400 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU have been met from February 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002);
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating and TDIU issues decided herein.  The RO sent the Veteran letters in 
January 2004 and June 2006 that informed of the requirements needed to establish an increased evaluation for an acquired psychiatric disorder and entitlement to a TDIU.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA and private treatment records, and lay evidence.  The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected acquired psychiatric disorder.  VA provided the Veteran with examinations in May 2004 and July 2006.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected acquired psychiatric disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further assistance is necessary.  See 
38 C.F.R. § 3.159(c).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9400.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Increased Rating for an Acquired Psychiatric Disorder

The Veteran is in receipt of a 50 percent rating for service-connected acquired psychiatric disorder for the entire increased rating period, under the provisions of 
38 C.F.R. § 4.130, DC 9400.  In November 2003, the Veteran submitted the claim for increased rating. 

The Veteran contends that he deserves a higher rating for his service-connected acquired psychiatric disorder.  In a March 2005 statement, the Veteran reported that his psychiatric symptoms interfered with his daily activities and continued to worsen. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period, the Veteran's service-connected acquired psychiatric disorder has been characterized by anxiety, depression, frequent panic attacks, social avoidance, passive suicidal ideation, nightmares, hypervigilance, frequent outbursts of anger, impaired concentration, insomnia, impaired impulse control, and feelings of detachment from others, which more nearly approximates the criteria for a 70 percent disability rating under DC 9400.  38 C.F.R. § 4.130. 

In a November 2003 private psychiatric opinion, the private examiner diagnosed the Veteran with severe major depressive disorder and PTSD.  The private examiner reported symptoms of depression, feelings of hopelessness, impaired concentration, and sleep disturbances.  The private examiner also reported social avoidance and a primary emotion of anger.  The private examiner opined that the Veteran was totally disabled based upon his psychiatric symptomatology.  

The Veteran had a VA psychiatric examination in May 2004.  The examiner noted the Veteran's history in detail.  The Veteran reported hypervigilance, frequent panic attacks, depressed mood, and nightmares.  

During the May 2004 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  The Veteran evidenced no delusions or hallucinations.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  His mood was depressed.  He denied homicidal ideation, but reported passive suicidal ideation, where he had thoughts of killing himself, but stated he would not act on those thoughts.  The Veteran was also found capable to manage his own financial affairs.  The May 2004 Axis I diagnosis was moderately severe major depressive disorder with anxiety and PTSD.  The VA examiner assigned a GAF score of 45.  

In an October 2005 private treatment record, the private examiner reported hypervigilance, intrusive memories, flashbacks, anxiety, and social avoidance.  

The Veteran had a VA psychiatric examination in July 2006.  The examiner noted the Veteran's history in detail.  The Veteran reported depression, problems with his memory, and impaired concentration.  

During the July 2006 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in short-term or long-term memory processes; however, the Veteran's concentration was impaired.  His speech was pressured, but within normal limits.  The VA examiner reported that the Veteran suffered frequent panic attacks and anxiety every time the Veteran left his house.  The Veteran also denied homicidal ideation, but reported passive suicidal ideation.  The July 2006 Axis I diagnosis was major depressive disorder and PTSD.  The VA examiner assigned a GAF score of 48.  

In a January 2007 private psychiatric opinion, the private examiner diagnosed the Veteran with severe major depressive disorder and PTSD.  The private examiner reported symptoms of depression, impaired concentration, restricted range of affect, flashbacks, and nightmares.  The private examiner also reported frequent outbursts of anger and hypervigilance.  The private examiner opined that the Veteran was totally disabled based upon his psychiatric symptomatology.  

In a January 2010 VA psychiatric opinion, the VA examiner diagnosed the Veteran with severe major depressive disorder and PTSD.  The VA examiner reported symptoms of visual hallucinations, flashbacks, impaired concentration, and hypervigilance.  The VA examiner also reported impaired impulse control with unprovoked irritability and frequent panic attacks.  The VA examiner opined that the Veteran's psychiatric symptoms caused severe occupational impairment.  

On review of the evidence, the Board finds that, for the entire increased rating period, the Veteran's psychiatric disorder has been characterized by anxiety, depression, frequent panic attacks, social avoidance, passive suicidal ideation, nightmares, hypervigilance, frequent outbursts of anger, impaired concentration, insomnia, impaired impulse control, and feelings of detachment from others.  The GAF scores have varied between 45 and 48.  The Veteran's psychiatric symptoms have been relatively consistent, and a 70 percent rating under DC 9400 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  

The Board has also weighed and considered the GAF scores during the entire increased rating period.  The GAF scores have been consistent between 45 and 48.  The GAF scores of 45 and 48 reflect serious symptoms or serious impairment in social, occupational, or school functioning, which is consistent with the 70 percent disability rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 70 percent for Veteran's service-connected acquired psychiatric disorder is warranted for the entire increased rating period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Board also finds that, for the entire increased rating period, the Veteran's acquired psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9400.  38 C.F.R. § 4.130.

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  In the May 2004 VA psychiatric examination, the Veteran evidenced no significant impairment in his thought processes or communication ability.  In the July 2006 VA psychiatric examination, the Veteran evidenced no significant impairment in his thought processes or communication ability.  

With regard to persistent delusions and hallucinations, in the May 2004 VA psychiatric examination, the Veteran evidenced no delusions or hallucinations.  In the July 2006 VA psychiatric examination, the Veteran evidenced no delusions or hallucinations.  In the January 2010 VA psychiatric opinion, the Veteran reported he had experienced visual hallucinations; however, the Board notes that the reported behavior is without time reference, so it is indiscernible if the reported behavior occurred during the rating period on appeal.  The evidence does not reflect persistent delusions and hallucinations.  

The Veteran has also not evidenced a persistent danger of hurting himself or others.  In the May 2004 and July 2006 VA psychiatric examinations, the Veteran reported no homicidal ideation, but did report passive suicidal ideation.  However, at both of these examinations, the Veteran reported that he had no intention of acting on his suicidal thoughts.  

The Veteran has not been disoriented to time or place.  In the May 2004 VA psychiatric examination, the Veteran was alert and oriented in all spheres.  In the July 2006 VA psychiatric examination, the Veteran was alert and oriented in all spheres.  

The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the May 2004 and July 2006 psychiatric examinations, the Veteran reported problems with his memory and that he was forgetful; however, the record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The record demonstrates that, for the entire increased rating period, the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9400.  Even though the Veteran exhibits some transient visual hallucinations and passive suicidal ideation, the Veteran's acquired psychiatric disorder symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 
70 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for an acquired psychiatric disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9400, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder has manifested anxiety, depression, frequent panic attacks, social avoidance, passive suicidal ideation, nightmares, hypervigilance, frequent outbursts of anger, impaired concentration, insomnia, impaired impulse control, and feelings of detachment from others.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.  In his April 2006 claim for TDIU, the Veteran reported being unable to obtain employment primarily due to his service-connected psychiatric disorders.  The Veteran's representative requests application of reasonable doubt in the Veteran's claim, but otherwise makes no specific contentions in support of the claim. 

In this case, the Veteran's service-connected disabilities meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for: psychiatric disorder, rated as 70 percent disabling; bilateral feet disability, rated as 30 percent disabling; ischemic heart disease, rated as 30 percent disabling; residuals of a right finger fracture, rated as 0 percent disabling; and chest scars, rated as 0 percent disabling.  As the service-connected psychiatric disorder is rated at 70 percent, and the combined disability rating for all service-connected disabilities is 80 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).  

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he ended his employment in 
October 2002 due to symptoms caused by service-connected disabilities.  In the July 2006 VA psychiatric examination, the Veteran reported he retired from his job due to psychiatric symptoms.

In the January 2007 private psychiatric opinion, the private examiner opined that, because of the Veteran's psychiatric condition, he was totally disabled.  In the February 2007 private opinion, the private examiner opined that the Veteran was unable to obtain or maintain employment due to his service-connected psychiatric disorder and ischemic heart disease.  In the September 2009 private psychiatric opinion, the private examiner opined that the Veteran was totally disabled due to his service-connected psychiatric disorder.  

In the January 2010 VA psychiatric opinion, the VA examiner opined that the Veteran's psychiatric symptoms caused severe occupational impairment.  In the August 2011 VA heart examination, the VA examiner opined that the Veteran's service-connected ischemic heart disease affected his ability to work.  The VA examiner opined that the Veteran was to avoid stress or heavy physical activity. 

The evidence weighing against the Veteran's claim for TDIU includes the 
August 2011 VA heart examination, where the VA examiner opined that the Veteran's service-connected ischemic heart disease prevented him from performing strenuous physical labor, but did not prevent him from gainful sedentary employment.  

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, since 
February 1, 2007, the date the evidence first shows that the Veteran was unemployable due to service-connected disabilities.  The February 2007 private examiner opined that the Veteran was unable to obtain or maintain employment due to his service-connected psychiatric disorder and ischemic heart disease.  The September 2009 private examiner opined that the Veteran was totally disabled due to his service-connected psychiatric disorder.  The August 2011 VA examiner opined that the Veteran's service-connected ischemic heart disease prevented him from performing strenuous physical labor, but did not prevent him from gainful sedentary employment; however, the Board must look at the combination of the physical and mental disabilities.  See 38 C.F.R. § 4.10 (a person may be too disabled to engage in employment although up and about or upon limited activity).  

While the unemployability opinions focus on the question of unemployability due to the respective physical disability or psychiatric disability, neither opinion as to employability is based on impairment from the combination of both physical and mental disabilities.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met from February 1, 2007, but not from an earlier period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An increased disability rating for an acquired psychiatric disorder of 70 percent, but no higher, for the entire increased rating period, is granted.

A TDIU, for the period from February 1, 2007, is granted.

REMAND

The RO granted service connection for ischemic heart disease in a September 2011 rating decision and assigned an initial disability rating of 10 percent from November 12, 2003; 60 percent from April 7, 2005; 100 percent from May 4, 2005; 10 percent from September 1, 2005; and 30 percent from August 29, 2011.  In a statement received in October 2011, the Veteran expressed disagreement with the RO's September 2011 rating decision and requested a higher initial disability rating for the service-connected ischemic heart disease.  The Board concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issue of a higher initial disability rating for ischemic heart disease.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of a higher initial disability rating for ischemic heart disease is remanded for issuance of a SOC.

Accordingly, the issue of a higher initial disability rating for ischemic heart disease is REMANDED for the following action:

The Veteran and his representative should be furnished with a Statement of the Case addressing the claim for a higher initial disability rating for ischemic heart disease.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


